Citation Nr: 0503763	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  99-00 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  This appeal comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
issued in October 1998 by the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO).


FINDING OF FACT

The veteran currently has left ear hearing loss that is 
related to his military service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in May 2001 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and two supplemental statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  The 
veteran was afforded a VA audiological examination in August 
2001.  Thus, VA's duty to assist has been fulfilled.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, in the case of 
sensorineural hearing loss, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Hearing disability, for purposes of VA compensation, is 
specifically defined as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

The veteran served on active duty from January 1951 to 
December 1952.  Service medical records show that the veteran 
was not treated for any hearing loss while in the service.  
The veteran's hearing was reported as normal at his December 
1952 separation examination, showing "15/15" in both ears 
upon whispered voice testing.

The veteran claims that his current claimed hearing 
disability is the result of noise exposure experienced while 
he was in the service.  He contends that the combination of 
gunfire, artillery blasts, and other combat-related noise 
caused his hearing loss.  Service department records show 
that the veteran served in combat in Korea.  The veteran 
testified at his November 2004 Video Conference hearing 
before the Board that he was not given ear protection while 
in service.  The veteran also testified that he never 
experienced an acoustic event on the right side that he did 
not also experience on the left side.

There are two private audiograms from December 1992 and June 
1993 associated with the claims file; however, they are 
uninterpreted for VA purposes.  Private treatment notes 
accompanying these audiograms indicate the right ear hearing 
loss greater than the left ear hearing loss.  A December 1992 
treatment note indicated that the veteran's condition was 
diagnosed as "chronic hearing loss."  The private examiner 
noted that the veteran had occupational noise exposure while 
working in a steel mill.  Three "buddy" statements 
associated with the claims file in April 1999 all supported 
the veteran's contention that he experienced acoustic trauma 
while in combat.

January 1999 VA audiological treatment notes indicated that 
the veteran had "slight asymmetry" upon audiogram testing.  
The January 1999 audiogram is associated with the claims 
file; however, it is uninterpreted.  The veteran reported 
working in a steel mill "for a while," as well as at a post 
office.  The treatment notes recommended annual audiological 
evaluations.

A VA outpatient treatment note from the Ear, Nose, and Throat 
Clinic, dated in January 2001, indicated that the veteran 
reported a "long history of progressive hearing loss."  The 
veteran reported that he was exposed to artillery and 
gunfire.   Examination of the left ear was normal and his 
oropharynx was without lesions.  The examiner's assessment 
was that the veteran had hearing loss, and opined, "It may 
be due to noise exposure, which he had in service."  The 
examiner recommended that an audiogram be conducted for a 
"possible hearing aid recommendation."  In February 2001, 
the veteran was fitted for hearing aids on both ears.  The 
clinical audiologist noted, "[The veteran's] hearing loss 
exceeds the age-adjusted population norms and is significant 
enough to warrant amplification."

Upon VA audiological examination in August 2001, the veteran 
reported military noise exposure consistent with the details 
provided above.  He also reported a history of working as a 
steel mill worker without ear protection, and then as a post 
office clerk where ear protection was not required.  The 
audiometric testing showed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
60
65
LEFT
30
30
35
40
55

Speech audiometry revealed speech recognition ability of 84 
percent, bilaterally.  The results show that the veteran has 
a bilateral hearing loss disability as contemplated by 38 
C.F.R. § 3.385.  The veteran was diagnosed with "high-
frequency, sensorineural hearing loss bilaterally, worse on 
the right."  The veteran was granted service connection for 
hearing loss on the right ear with a noncompensable rating in 
May 2003.

The examiner stated that the veteran's private audiograms 
from 1992 and 1993 showed the veteran's hearing loss on the 
left ear was, at that time, considered within the normal 
range for adjudication purposes.  The examiner noted, 
"Although there is a slight decrease in hearing in the left 
ear at 30 dB at 4000 Hz, this is more likely due to 
presbycusis than to any type of noise exposure."  Further, 
the examiner noted, "the veteran was age 65 [in 1992 and 
1993], and the hearing [on the left] was just slightly 
outside of normal range; however again, normal for 
adjudication purposes."  The examiner noted that the veteran 
had some occupational noise exposure and opined, "the left 
ear hearing loss is less likely than not related to military 
noise exposure."

In this case, the service medical records do not show hearing 
loss at any time during the veteran's active service.  The 
earliest medical evidence of hearing loss appears in 
approximately December 1992.  However, although hearing loss 
is not shown in service or at separation there from, service 
connection can be established for hearing loss if medical 
evidence shows that it is due to military service.  38 C.F.R. 
§ 3.303(d); Hensley v. Brown, 5 Vet. App. 155 (1993).

The evidence of record shows that the veteran served for over 
a year in combat, and was exposed to acoustic trauma.  
Further, the veteran testified that both ears experienced the 
same types of acoustic trauma while in service and there was 
no specific event that would have caused more harm to the 
right ear than to the left.  Although the evidence indicates 
that the veteran was exposed to occupational noise at a steel 
mill, review of the claims file also shows that the veteran 
worked at a post office for more than 37 years before he 
retired while in his 60s.  The Board observes that as the 
veteran separated from service in 1952, at the approximate 
age of 24 years old, this would leave the veteran a maximum 
of but a few years just after service to have worked at the 
steel mill.  Further, the August 2001 VA examiner based the 
opinion on not only occupational noise exposure, but also on 
the results of the 1992 and 1993 private audiogram results.  
Even so, the examiner did note that the veteran had hearing 
loss on the left ear "outside of normal range" at that 
time.  Accordingly, the Board finds that the evidence is at 
least in equipoise with regard to this claim, and therefore, 
with application of the benefit of the doubt doctrine, 
service connection for left ear hearing loss is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


